— Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 22, 1978, affirming the decision of a referee, which sustained an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits, effective October 22, 1977, on the ground that he voluntarily left his employment without good cause. On the record before us, the board could properly find that claimant’s own conduct caused him to be laid off by his employer. The testimony reveals that claimant was not content with his position as foreman in a machine shop and sought a transfer to a welder’s job. The board found that when claimant’s replacement was obtained, claimant was released because he was not a member of the union and there was insufficient work for him as a welder. Although claimant testified that his employer agreed to transfer him to the welder’s shop, the employer denied that such a promise had been made. Furthermore, in his statement of November 29, 1977, claimant stated that he "assumed” that he would be able to go into the welder’s shop, an assumption which was not a promise of a welder’s job. Moreover, the record contains no evidence that claimant ever challenged his employer about his failure to receive the welder’s job. This, in our view, presented a question of credibility which the board could properly resolve in favor of the employer (Labor Law, § 623; Matter of Trafalski [Levine], 50 AD2d 1016). The record, considered in its entirety, contained substantial evidence to support the board’s factual finding that claimant voluntarily left his employment without good cause (300 Gramatan *731Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176, 180, n *) and supported the board’s conclusion that claimant "was replaced at his own request and instigation”. Decision affirmed, without costs. Mahoney, P. J., Greenblott and Herlihy, JJ., concur.